               Case
               Case 1:18-cv-10356-JGK
                    1:18-cv-10356-JGK Document
                                      Document 41
                                               42 Filed
                                                  Filed 05129119
                                                        05/31/19 Page
                                                                 Page 11 of
                                                                         of 33



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

   IN RE JPMORGAN PRECIOUS                             § Master Docket No. 18-cv-10356 (JGK)
   METALS SPOOFING LITIGATION                          §
                                                       § CLASS ACTION


                                           MOTION TO SEAL

             The United States respectfully requests permission to file ex parte and under

  seal portions of the government's Unopposed Motion of the United States for an

  Extension of the Stay. The proposed ex parte and sealed portions of the motion contain

  information related to an ongoing criminal investigation by the United States.

  Disclosure of that information would be detrimental to the government's

  investigation because it could lead to destruction of evidence, flight from prosecution,

  and otherwise interfere with the government's ability to conduct its investigation.

  Therefore, the information should not be in the public record or shared with the

  plaintiffs or defendants in this consolidated action. The government has filed a

  redacted version of its motion on the public docket.

             Dated: May 29, 2019


                                                        Respectfully submitted,

                                                        ROBERT A. ZINK
                                                        Acting Chief

 '7t-/J~                                         By:     Isl Matthew F. Sullivan
                                                        Avi Perry
             ~~                                         Matthew F. Sullivan
                                                        Trial Attorneys
S/201 ~-S J>·  0
                                    ·                   Criminal Division, Fraud Section
     ([ tf           USDC SONY                          U.S. Department of Justice
                     DOCUMENT
                     ELECTRONICALLY FILED
                     DOC#                 ~ 1
                     DA TE FILED:   ·~   $A///L___ ,
Case
Case 1:18-cv-10356-JGK
     1:18-cv-10356-JGK Document
                       Document 41
                                42 Filed
                                   Filed 05/29/19
                                         05/31/19 Page
                                                  Page 22 of
                                                          of 33



                                    1400 New York Ave., NW
                                    Washington, DC 20530
                                    (203) 821-3797 (Perry)
                                    (202) 353-6200 (Sullivan)
                                    Avi.Perry@usdoj.gov
                                    Matthew .Sullivan2@usdoj.gov




                              -2-
         Case
         Case 1:18-cv-10356-JGK
              1:18-cv-10356-JGK Document
                                Document 41
                                         42 Filed
                                            Filed 05129119
                                                  05/31/19 Page
                                                           Page 33 of
                                                                   of 33



                          CERTIFICATE OF SERVICE

       I, Matthew F. Sullivan, hereby certify that on May 29, 2019, I electronically

filed the foregoing Motion to Seal with the Clerk of Court using the CMIECF

electronic filing system, which will automatically send a Notice of Electronic Filing

to all parties.


                                              Isl Matthew F. Sullivan
                                             Matthew F. Sullivan
                                             Trial Attorney
                                             Criminal Division, Fraud Section
                                             U.S. Department of Justice
